



GREAT EXPECTATIONS AND ASSOCIATES, INC.
2004 STOCK OPTION PLAN






1.         Purpose. 


The purposes of this 2004 Stock Option Plan (the “Plan”) are to induce certain
individuals to remain in the employ or service of Great Expectations and
Associates, Inc., a Colorado corporation (the “Company”) and its present and
future subsidiary corporations (each a “Subsidiary ”), as defined in Section
425(f) of the Internal Revenue Code of 1986, as amended (the “Code”), to attract
new individuals to enter into such employment and service and to encourage such
individuals to secure or increase on reasonable terms their stock ownership in
the Company. The Board of Directors of the Company (the “Board”) believes that
the granting of stock options (the “Options ”) under the Plan will promote
continuity of management and increased incentive and personal interest in the
welfare of the Company and aid in securing its continued growth and financial
success. Options will be either (a) “incentive stock options” (which term, when
used herein, shall have the meaning ascribed thereto by the provisions of
Section 422 (b) of the Code) or (b) options which are not incentive stock
options (“non-incentive stock options”), as determined at the time of the grant
thereof by the Administrator referred to in Section 3(A) hereof.


2.            Shares Subject to Plan.


Options may be granted to purchase up to Two Million Three Hundred Eighty One
Five Hundred Twenty Five (2,381,525) shares of the common stock, par value
$0.001 per share (the “Common Stock”) of the Company. Of the options to purchase
up to Two Million Three Hundred Eighty One Five Hundred Twenty Five (2,381,525)
such shares shall be initially reserved for options to holders of options of the
Advaxis, Inc., a Delaware corporation, 2002 Stock Option Plan as amended on
February 19, 2003 (the “2003 Plan”) in substitution for cancellation of the 2003
Plan.


3.            Administration.


(A) The Plan shall be administered by either the Board or, at the option of the
Board, a stock option committee (the “Committee”), which, if appointed, shall
consist of two or more members of the Board, both or all of whom shall be
“disinterested persons” within the meaning of Rule 16b-3(c)(2)(i) promulgated
under Section 16(b) of the Securities Exchange Act of 1934 (the “ Exchange
Act”). The Committee, if appointed, shall be appointed annually by the Board,
which may at any time and from time to time remove any member or members of the
Committee, with or without cause, appoint additional members to the Committee
and fill vacancies, however caused, in the Committee. A majority of the members
of the Committee shall constitute a quorum. All determinations of the Committee
shall be made by a majority of its members present at a meeting duly called and
held. Any decision or determination of the Committee reduced to writing and
signed by all of the members of the Committee shall be fully as effective as if
it had been made at a meeting duly called and held. The Committee, or if a
Committee has not been appointed, the Board, in its capacity as administrator of
the Plan, is hereinafter referred to as the “ Administrator”.



    1   

--------------------------------------------------------------------------------

 




(B) Subject to the express provisions of the Plan, the Administrator shall have
complete authority, in its discretion, to interpret the Plan, to prescribe,
amend and rescind rules and regulations relating to it, to determine the terms
and provisions of the respective option agreements or certificates (which need
not be identical), to determine the individuals (each a “Participant”) to whom
and the times and the prices at which Options shall be granted, the periods
during which each Option shall be exercisable, the number of shares of the
Common Stock to be subject to each Option and whether such Option shall be an
incentive stock option or a non-incentive stock option and to make all other
determinations necessary or advisable for the administration of the Plan. In
making such determinations, the Administrator may take into account the nature
of the services rendered by the respective Participants, their present and
potential contributions to the success of the Company and the Subsidiaries and
such other factors as the Administrator in its discretion shall deem relevant.
The Administrator’s determination on the matters referred to in this Section
3(B) shall be conclusive. Any dispute or disagreement which may arise under or
as a result of or with respect to any Option shall be determined by the
Administrator, in its sole discretion, and any interpretations by the
Administrator of the terms of any Option shall be final, binding and conclusive.


4.            Eligibility.


An Option may be granted to (1) employees and consultants of the Company or a
Subsidiary, (2) directors of the Company or a Subsidiary who are not employees
of the Company or a Subsidiary (“Outside Directors”), and (3) employees and
consultants of a corporation which has been acquired by the Company or a
Subsidiary as provided in Section 17.


5.            Option Prices.


(A) Except as otherwise provided in Section 17 hereof, the initial per share
option price of any Option which is an incentive stock option shall not be less
than the fair market value of a share of the Common Stock on the date of grant;
provided, however, that, in the case of a Participant who owns more than 10% of
the total combined voting power of the Common Stock at the time an Option which
is an incentive stock option is granted to him, the initial per share option
price shall not be less than 110% of the fair market value of a share of the
Common Stock on the date of grant.


(B) Except as otherwise provided in Section 17 hereof, the initial per share
option price of any Option which is a non-incentive stock option shall not be
less than 85% of the fair market value of a share of the Common Stock on the
date of grant.




(C) For all purposes of this Plan, the fair market value of a share of the
Common Stock on any date shall be equal to, if the Common Stock is listed on a
national securities exchange or traded on the NASDAQ National Market System, the
closing sale price of a share of the Common Stock on such date or, if there is
no sale of the Common Stock on such date, the average of the bid and asked
prices on such exchange or system at the close of trading on such date or, if
the shares of the Common Stock are not listed on a national securities exchange
or such system on such date, the last per share sales price of Common Stock on
the market or system of the NASD on which the Common Stock is then traded or
listed (the “Relevant Market System”) during the three business days ending on
the date of grant or exercise as reported in the market report for the Relevant
Market System or if no sale has been reported for such period, the higher of the
(i) closing bid price on the Relevant Market System on the date of grant or
exercise or (ii) the average of the closing bid prices on the Relevant Market
System for the three business days immediately preceding the date of grant or
exercise, in each case as reported in the Market Report for the Relevant Market
System or, if the shares of the Common Stock are not traded or listed on a
market or system of the NASD, as shall be determined in good faith by the
Administrator.



    2   

--------------------------------------------------------------------------------

 




6.            Option Term.


Options shall be granted for such term as the Administrator shall determine, not
in excess of ten years from the date of the granting thereof; provided, however,
that, except as otherwise provided in Section 17 hereof, in the case of a
Participant who owns more than 10% of the total combined voting power of the
Common Stock at the time an Option which is an incentive stock option is granted
to him, the term with respect to such Option shall not be in excess of five
years from the date of the granting thereof; and provided, further, however,
that the term of an Option granted to an Outside Director shall be ten years
form the date of the granting thereof.


7.         Limitation on Amount of Incentive Stock Options Granted.


Except as otherwise provided in Section 17 hereof, the aggregate fair market
value of the shares of the Common Stock for which any Participant may be granted
incentive stock options which are exercisable for the first time in any calendar
year (whether under the terms of the Plan or any other stock option plan of the
Company) shall not exceed $100,000.


8.            Exercise of Options.


(A) Except as otherwise provided in Section 17 hereof and except as otherwise
determined by the Administrator at the time of the grant thereof, a Participant
may (i) during the period commencing on the first anniversary of the date of the
granting of an Option to him and ending on the day preceding the second
anniversary of such date, exercise such Option with respect to one-quarter of
the shares granted thereby, (ii) during the period commencing on such second
anniversary and ending on the day preceding the third anniversary of the date of
the granting of such Option, exercise such Option with respect to such number of
shares as when added to the number of shares previously purchased under the
Option does not exceed one-half of the shares granted thereby, and (iii) during
the period commencing on such third anniversary, and ending on the day preceding
the fourth anniversary of the date of the granting of such Option, exercise such
Option with respect to such number of shares as when added to the number of
shares previously purchased under the Option does not exceed three-quarters of
the shares granted thereby, and (iv) during the period commencing on such fourth
anniversary, exercise such Option with respect to all of the shares granted
thereby.



    3   

--------------------------------------------------------------------------------

 




(B) To the extent exercisable, an Option may be exercised either in whole at any
time or in part form time to time.


(C) An Option may be exercised only by a written notice of intent to exercise
such Option with respect to a specific number of shares of Common Stock and
payment of the option price to the Company for the number of shares of Common
Stock specified in any one or a combination of the following: in cash, by
cashless exercise, or in kind by the delivery of shares of the Common Stock
having a fair market value on the date of delivery equal to the portion of the
option price so paid; provided, further, however, that, subject to the
requirements of Regulation T promulgated under the Exchange Act, the
Administrator may implement procedures to allow a broker chosen by a Participant
to make payment of all or any portion of the option price payable upon the
exercise of an Option and receive, on behalf of such Participant, all or any
portion of the shares of the Common Stock issuable upon such exercise.


(D) The Administrator may, in its discretion, permit any Option to be exercised,
in whole or in part, prior to the time when it would otherwise be exercisable.


9.           Transferability.


No Option shall be assignable or transferable except by will and/or by the laws
of descent and distribution and, during the life of any Participant, each Option
granted to him may be exercised only by him.


10.         Termination of Service.


(A) Except as otherwise provided by the Administrator, in the event that, other
than by reason of death or disability (as such term is defined in Section
22(e)(3) of the Code), a Participant leaves the employ or service of the Company
and the Subsidiaries or, in the case of an Outside Director, does not stand for
re-election or is not reelected, whether voluntarily or otherwise, each Option
theretofore granted to him shall be exercisable to the extent exercisable
immediately prior to the date of termination of employment or service (or the
date the Director does not stand for reelection or is not reelected) within the
period ending the earlier to occur of (i) the expiration of the period of three
months after the date of such termination of services or failure to stand for or
be reelected a Director and (ii) the date specified in such Option.


(B) In the event a Participant's employment or service (including the service of
an Outside Director) with the Company and the Subsidiaries terminates by reason
of his death, each Option theretofore granted to him shall become immediately
exercisable in full and shall terminate upon the earlier to occur of (i) the
expiration of the period of one year after the date of such Participant’s death
and (ii) the date specified in such Option.


(C) Except as otherwise provided by the Administrator, in the event that, a
Participant leaves the employ or service of the Company and the Subsidiaries by
reason of his or her disability (as such term is defined in Section 22(e)(3) of
the Code), each Option theretofore granted to him shall become immediately
exercisable in full and shall terminate upon the earlier to occur of (i) the
expiration of the period of three months after the date of such termination,
resignation or failure to stand for election or to be reelected and (ii) the
date specified in such Option.



    4   

--------------------------------------------------------------------------------

 




11.         Adjustment of Number of Shares.


(A) In the event that a dividend shall be declared upon the Common Stock payable
in shares of the Common Stock, the number of shares of the Common Stock then
subject to any Option and the number of shares of the Common Stock which may be
purchased upon the exercise of Options granted under the Plan but not yet
covered by an Option shall be adjusted by adding to each share the number of
shares which would be distributable thereon if such shares had been outstanding
on the date fixed for determining the stockholders entitled to receive such
stock dividend. In the event that the outstanding shares of the Common Stock
shall be changed into or exchanged for a different number or kind of shares of
stock or other securities of the Company or of another corporation, whether
through reorganization, recapitalization, stock split-up, combination of shares,
sale of assets, merger or consolidation in which the Company is the surviving
corporation, then, there shall be substituted for each share of the Common Stock
then subject to any Option and for each share of the Common Stock which may be
purchased upon the exercise of Options granted under the Plan but not yet
covered by an Option, the number and kind of shares of stock or other securities
into which each outstanding share of the Common Stock shall be so changed or for
which each such share shall be exchanged.


(B) In the event that there shall be any change, other than as specified in
Section 11(A) hereof, in the number or kind of outstanding shares of the Common
Stock, or of any stock or other securities into which the Common Stock, shall
have been changed, or for which it shall have been exchanged, then, if the
Administrator shall, in its sole discretion, determine that such change
equitably requires an adjustment in the number or kind of shares then subject to
any Option and the number or kind of shares available for issuance in accordance
with the provisions of the Plan but not yet covered by an Option, such
adjustment shall be made by the Administrator and shall be effective and binding
for all purposes of the Plan and of each Option.


(C) In the case or any substitution or adjustment in accordance with the
provisions of this Section 11, the option price in each Option for each share
covered thereby prior to such substitution or adjustment shall be the option
price for all shares of stock or other securities which shall have been
substituted for such share or to which such share shall have been adjusted in
accordance with the provisions of this Section 11.


(D) No adjustment or substitution provided for in this Section 11 shall require
the Company to sell a fractional share under any Option.


(E) In the event of the dissolution, liquidation, sale of substantially all of
the assets of the Company or the sale of the Company of more than 50% of the
voting securities of the Company, the Board, in its discretion, may accelerate
the exercisability of each Option and/or terminate the same within a reasonable
time thereafter.



    5   

--------------------------------------------------------------------------------

 




12.        Purchase for Investment, Withholding and Waivers.


(A) Unless the delivery of the shares upon the exercise of an Option by a
Participant shall be registered under the Securities Act of 1933, as amended,
such Participant shall, as a condition of the Company's obligation to deliver
such shares, be required to give a representation in writing that he is
acquiring such shares for his own account as an investment and not with a view
to, or for sale in connection with, the distribution of any thereof.


(B) In the event of the death of a Participant, an additional condition of
exercising any Option shall be the delivery to the Company of such tax waivers
and other documents as the Administrator shall determine.


(C) An additional condition of exercising any non-incentive stock option shall
be the entry by the Participant into such arrangements with the Company with
respect to withholding as the Administrator shall determine; provided, however,
that such Participant may direct the Company to satisfy all or a portion of such
withholding obligation by withholding from the shares of the Common Stock
issuable to him on such exercise shares of the Common Stock having a fair market
value equal to the portion of the withholding obligation so satisfied.


13.       Declining Market Price.


In the event the fair market value of the Common Stock declines below the option
price set forth in any Option, the Administrator may, subject to the approval of
the Board, at any time, adjust, reduce, cancel and re-grant any unexercised
Option or take any similar action it deems to be for the benefit of the
Participant in light of the declining fair market value of the Common Stock.


14.        No Stockholder Status; No Restrictions on Corporate Acts; No
Employment Right.


(A) Neither any Participant nor his legal representatives, legatees or
distributees shall be or be deemed to be the holder of any share of the Common
Stock covered by an Option unless and until a certificate for such share has
been issued. Upon payment of the purchase price therefore, a share issued upon
exercise of an Option shall be fully paid and non-assessable.


(B) Neither the existence of the Plan nor any Option shall in any way affect the
right or power of the Company or its stockholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stock ahead of or affecting the Common Stock or the rights thereof, or
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding whether
of a similar character or otherwise.



    6   

--------------------------------------------------------------------------------

 




(C) Neither the existence of the Plan nor the grant of any Option shall require
the Company or any Subsidiary to continue any Participant in the employ or
service of the Company or such Subsidiary.


15.          Termination and Amendment of the Plan.


The Board may at any time terminate the Plan or make such modifications of the
Plan as it shall deem advisable; provided, however, that the Board may not,
without further approval of the holders of the shares of the Common Stock,
increase the number of shares of the Common Stock as to which Options may be
granted under the Plan (as adjusted in accordance with the provisions of Section
11 hereof), or change the class of persons eligible to participate in the Plan,
or change the manner of determining the Option prices, or extend the period
during which an Option may be granted or exercised. Except as otherwise provided
in Section 16 hereof, no termination or amendment of the Plan may, without the
consent of the Participant to whom any Option shall theretofore have been
granted, adversely affect the rights of such Participant under such Option.


16.        Expiration and Termination of the Plan.


The Plan shall terminate on November 12, 2014 or at such earlier time as the
Board may determine. Options may be granted under the Plan at any time and from
time to time prior to its termination. Any Option outstanding under the Plan at
the time of termination of the Plan shall remain in effect until such Option
shall have been exercised or shall have expired in accordance with its terms.


17.          Options Granted in Connection With Acquisitions.


The Administrator may determine, in connection with the acquisition by the
Company or a Subsidiary by way of exchange or purchase of stock, purchase of
assets, merger or reverse merger or otherwise of another corporation which will
become a Subsidiary or division of the Company (such corporation being hereafter
referred to as an “Acquired Subsidiary”), that Options may be granted hereunder
to employees or consultants and other personnel of an Acquired Subsidiary in
exchange for then outstanding options to purchase securities of the Acquired
Subsidiary. The Administrator, at its discretion shall determine as to such
Options, the option prices, may be exercisable immediately or at any time or
times either in whole or in part, and such other provisions not inconsistent
with the Plan, or the requirements set forth in Section 15 hereof that certain
amendments to the Plan be approved by the stockholders of the Company.


18.          Lock-Up.


A Participant agrees not to effect any sale, transfer or distribution of any
Option granted hereunder or any common stock or other equity securities issued
or issuable upon exercise of an Option granted hereunder, or any interest
therein, until the earlier of (a) the date that a registration statement with
respect to the Company's equity securities purchased by certain of the Company's
investors pursuant to that certain Securities Purchase Agreement, dated as of
September 14, 2004, by and among the Company and the investors signatory
thereto has been filed with and declared effective by the Securities and
Exchange Commission, and (b) November 12, 2005, unless (i) such sale, transfer
or distribution is approved in writing by a Majority of the Investors (as such
term is defined in the aforementioned Securities Purchase Agreement), and (ii)
the transferee of such sold, transferred or distributed Option, common stock,
equity securities or other interest agrees in writing to be bound by the terms
of this Section 18.


* * *



    7   

--------------------------------------------------------------------------------

 


 


